Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nellen (US 2019/0141015) in view of Hayward (US 2020/0084295)


Regarding Claim 1,

Nellen (US 2019/0141015) teaches a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a server to perform steps of: 
receiving a plurality of client forwarding policies for the plurality of users (Paragraph [0010] teaches configuring security forwarding policies for specific users or user devices), 
wherein each client forwarding policy of the client forwarding policies define rules related to how application requests from the plurality of users are forwarded for zero trust access and providing the rules to corresponding user devices of the plurality of users (Fig. 3b, 356, 358, 362, and associated text and Paragraph [0148, 0155] teaches individual policies associated with user account indicates forwarding policies)(Figure 3B, 350, Paragraph [0151] teaches wherein policies define rules for a “zero trust network”)(Paragraph [0120] teaches application request).

Nellen does not explicitly teach providing a user interface to an administrator associated with a tenant of a cloud-based system, wherein the tenant has a plurality of users each having an associated user device;

Hayward (US 2020/0084295) teaches providing a user interface to an administrator associated with a tenant of a cloud-based system, wherein the tenant has a plurality of users each having an associated user device (Paragraph [0031] teaches an administrator inserting policy information into a user interface connected to the cloud service)(Paragraph [0021, 0044] teaches a plurality of users with a plurality of client devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nellen with the administrator user interface of Hayward

The motivation is to allow an administrator to create or upload policies to a cloud service (Paragraph [0030] of Hayward)

Regarding Claim 2,

Nellen and Hayward teaches the non-transitory computer-readable storage medium of claim 1. Nellen teaches wherein the cloud-based system is configured to perform zero trust access between the plurality of users and a plurality of applications associated with the application requests (Paragraph [0120] teaches network request for users and specific types of applications).

Regarding Claim 3,

Nellen and Hayward teaches the non-transitory computer-readable storage medium of claim 1. Nellen teaches wherein each client forwarding policy specifies whether an application request bypasses the cloud-based system, is forwarded to the cloud-based system only when the application request is allowed for a user, and is forwarded to the cloud-based system (Fig. 3B, in particular 346,  and associated text teaches determining whether policy allows request to be forwarded to the cloud)

Regarding Claim 4,

Nellen and Hayward teaches the non-transitory computer-readable storage medium of claim 3. Nellen teaches wherein each client forwarding policy specifies criteria for how the application requests are forwarded (Paragraph [0011] teaches security policy determining how requests are forwarded)

Regarding Claim 5,

Nellen and Hayward teaches the non-transitory computer-readable storage medium of claim 1. Nellen teaches wherein each client forwarding policy specifies criteria for how the application requests are forwarded, wherein the criteria include whether or not a user device is on a trusted network or not (Fig. 3B, 348,  PVN?)

Regarding Claims 9-13,

Claims 9-13 are similar in scope to Claims 1-5 and are rejected for a similar rationale.

Regarding Claims 17-20,

Claims 17-20 are similar in scope to Claims 1-3, 5 and are rejected for a similar rationale.

Claim(s) 6-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nellen (US 2019/0141015) in view of Hayward (US 2020/0084295) further in view of Leonard (US 2006/0089938)


Regarding Claim 6,

Nellen and Hayward teaches the non-transitory computer-readable storage medium of claim 1. Nellen teaches wherein the steps include receiving a plurality of client forwarding policies for an application with different criteria specifying how the application requests are forwarded (Paragraph [0150] teaches evaluating based on a first or second network type, (i.e. VPN connection or internal connection))
Nellen does not explicitly teach the plurality of client forwarding policies specified in a policy evaluation order.
Leonard (US 2006/0089938) teaches the plurality of client forwarding policies specified in a policy evaluation order (Paragraph [0027] order of policy evaluation is determined by the type of policy and resources involved)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention t modify Nellen and Hayward with the policy order of Leonard
The motivation is to so the desired policy behavior is obtained (Paragraph [0027] of Leonard)
While Nellen teaches an application with different criteria, Nellen does not explicitly teach wherein the application is the same application
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nellen’s application policy with different criteria to be used for the same application and the results would be predictable (i.e. the same application would have different criteria for forwarding)

Regarding Claim 7,

Nellen, Hayward and Leonard teaches the non-transitory computer-readable storage medium of claim 6. Nellen teaches wherein the plurality of client forwarding policies include accessing the same application through the cloud-based system when on a first network type and accessing the same application direct on a second network type, wherein the network types include any of a trusted network, an untrusted network, and a specifically defined network (Paragraph [0150] teaches evaluating based on a first or second network type, (i.e. VPN connection or internal connection)).

Regarding Claim 8,

Nellen, Hawyard and Leonard teaches the non-transitory computer-readable storage medium of claim 6. Nellen teaches wherein the plurality of client forwarding policies include accessing the same application through the cloud-based system when on a trusted network (Fig. 3B 356), but does not explicitly teach prevent accessing the same application in all other situations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nellen to prevent accessing applications in all other situations and the results would be predictable (i.e. Nellen would block access to applications when not on a trusted network)

Regarding Claims 14-16

Claims 14-16 are similar in scope to Claims 6-8 and are rejected for a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439